DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 and 11/1/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 9-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwedt et al. US 2015/0248015.
Regarding claim 1, Schwedt discloses (see at least Fig 1, Fig 2, [0065]-[0094]) a light microscope (110) comprising: a structuring optical unit (100) configured for providing a structured illumination (16) from impinging light (15), the structuring optical unit comprising a waveguide chip (50) with a plurality of inputs (30, 31-33); an input selection device (20) configured for variably directing light to one of the inputs (31-33); the waveguide chip (50) further comprising a light guide path (54-56) following each of the wherein each light guide path (54-56) divides into several path divisions (41-49); and each path division (41-49) lead to one output (61-69) of the waveguide chip (50) wherein an exit direction of light from the outputs is transverse (Fig 1, 94) to a plane (P) defined by the waveguide chip.
	Regarding claim 2, Schwedt discloses wherein the light guide paths (54-56) and the path divisions (41-49) extend in or parallel to a pupil plane ([0080], light bundles are guided to a pupil plane 80) of the light microscope.
	Regarding claim 9, Schwedt discloses further comprising an input polarizing unit ([0071], acousto-optic device 18) which is configured to polarize light such that its polarizing direction is in the plane of the waveguide chip when impinging on the inputs of the waveguide chip (Fig 1, [0071], acousto-optic device can be used to select, in particular, light of a desired wavelength and to pass the selected light to the adjustable deflecting means 20).
	Regarding claim 10, Schwedt discloses further comprising an output polarizing unit (Fig 1, [0091], color splitter 94) on which light from the outputs impinges (Fig 1, Fig 1, [0091], light is coupled into the light microscope with the optical imaging means 91, 93 by means of an optical interface of the light microscope 110, where it impinges on a color splitter 94), the output polarizing unit being configured to rotate a polarization direction of impinging light by 90° (Fig 1 shows a right angle transmission from imaging means 93 to splitter 94).
	Regarding claim 11, Schwedt discloses wherein each output of the waveguide chip (50) comprises two mirrors arranged at a substrate of the waveguide chip ([0044], it is also possible to arrange one or more mirrors, on which the light from the optical fibers of the second group impinges) the mirrors being configured such that they rotate a polarization direction of impinging light by 90° (Fig 1, color splitter 94).
	Regarding claim 12, Schwedt discloses comprises adjustable phase at some or all of the path divisions ([0050], phase shift), the phase shifters being configured for adjustably setting a phase shift of light in the respective path division ([0050], phase shift can be achieved by changing the phase relationship between the partial light bundles that together form one of the light spot patterns).
	Regarding claim 14, Schwedt discloses further comprising: a zoom assembly ([0092], optical imaging means 91 comprise preferably a zoom lens) arranged behind the outputs of the waveguide chip (Fig 1) a control unit ([0071], acousto-optic device 18) designed to receive a control command indicating whether a structured illumination is desired ([0071], acousto-optic device can be used to select in particular, light of a desired wavelength) or a total internal reflection illumination is desired, the control unit being designed to set a larger magnification with the zoom assembly if total internal reflection illumination is desired.
(Fig 1, [0093], lens 95, splitter 94) arranged between the waveguide chip (50) and a specimen plane (90) and configured to create a pupil plane (80) at a location of the waveguide chip ([0068]). 
Regarding claim 16, Schwedt discloses wherein each light guide path connected to a splitter (51, 52, 53) formed in the waveguide chip (50) which is configured to divide the light guide path into four parts (Fig 2, {41-43-57-42}), wherein three of said parts constitute three path divisions leads light away such that light of that part does not illuminate a sample ([0086], light conducting paths can be merged downstream of the outputs of the other light conducting paths and is interpreted to mean can be reduced).
Regarding claim 17, Schwedt discloses (see at least Fig 1, Fig 2, [0065]-[0094])  a method (Fig 1) for providing structured illumination light (100) in a light microscope (110), the method comprises the steps of guiding light (15) from a light source to an input selection device (20); variably directing light with the input selection device to one of a plurality of inputs (30, 31-33) of waveguide chip (50) which is configured to provide structured illumination (100) from incoming light (15) the waveguide chip (50) further comprising a light guide path (54-56) following each of the inputs (31-33) wherein each light guide path (54-56) divides into several path division (41-49); and each path division (41-49) leads to one output (61-69) wherein light exits the outputs of the waveguide chip (50) in an exit direction which is transverse (Fig 1, 94) to a plane (P) defined by the waveguide chip.
(50) are arranged at or in the region of the pupil plane (80) of the light microscope ([0080], light bundles are guided to a pupil plane 80). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwedt et al. US 2015/0248015 in view of Tan et al. US 2011/0274391.
Regarding claim 3, Schwedt discloses the invention as described in claim 1, but does not teach wherein each output of the waveguide chip comprises an interface for deflecting light out of the waveguide chip by total internal reflection. However, in a similar field, Tan teaches ([0047], Fig 8) wherein each output (114) of the waveguide chip (230) comprises an interface (250a, 250b, 250c) for deflecting light out of the waveguide chip by total internal reflection (Fig 8, [0048], plurality of beam splitters equally splits the transmitted light beam 110 into a plurality of reflected light beams 114 having substantially equal power levels). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Schwedt with waveguide of Tan to achieve the desired the power levels of light within an optical system (Tan, [0045]).
	Regarding claim 4, Schwedt discloses the invention as described in claim 1, but does not teach wherein each output of the waveguide chip comprises an interface for deflecting light out of the waveguide chip, wherein the interface comprises a mirror. However, Tan teaches ([0047], Fig 8) wherein each output (114) of the waveguide chip (230)  comprises an interface (250a, 250b, 250c) for deflecting light out of the waveguide chip (Fig 8, [0048], plurality of beam splitters equally splits the transmitted light beam 110 into a plurality of reflected light beams 114 having substantially equal power levels), wherein the interface comprises a mirror ([0046], waveguide 230 can have a reflective coating 40). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical (Tan, [0045]).
	Regarding claim 5, Schwedt in view of Tan discloses the claimed invention as described in claim 3 and Tan further describes wherein each interface (250a, 250b, 250c) is at an angle between 20° and 70°([0024], splitters must be precisely inserted into the waveguides at 45°) to the plane of the waveguide chip. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Schwedt with waveguide of Tan to significantly reduce the manufacturing costs and efficiency losses of traditional waveguides (Tan, [0024]).
	Regarding claim 6, Schwedt in view of Tan discloses the claimed invention as described in claim 3 and Tan further describes wherein the interface (250a, 250b, 250c) is formed by a recess in the waveguide chip (see annotated Fig 8). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Schwedt with waveguide of Tan to significantly reduce the manufacturing costs and efficiency losses of traditional waveguides (Tan, [0024]).

    PNG
    media_image1.png
    504
    816
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically, with respect to dependent claim 7, the prior art of Schwedt taken either singly or in combination with any other prior art fails to suggest such a light microscope including the specific arrangement: “wherein the path divisions are formed such that at least some of the path division which belong to different inputs intersect; and the intersecting path divisions intersect each other at an angle between 70° and 120°”.
Specifically, with respect to dependent claim 8, the prior art of Schwedt taken either singly or in combination with any other prior art fails to suggest such a light microscope including the specific arrangement: “the outputs of the waveguide chip that belong to the same input form a dot pattern, and the dot patterns are similar to each other but rotated relative to each other”.
Specifically, with respect to dependent claim 13, the prior art of Schwedt taken either singly or in combination with any other prior art fails to suggest such a light microscope including the specific arrangement: “wherein for providing a TIR illumination, the waveguide chip comprises one or more additional inputs which each .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pang et al. US 2012/0228475, Wolleschensky et al. US  2007/0023686, Hoffman US 2001/0042837, and Hoffman US 5,998,790 are light microscope systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARRIEF I BROOME/           Examiner, Art Unit 2872